Name: Council Decision 2005/81/CFSP of 31 January 2005 extending the mandate of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia-Herzegovina
 Type: Decision
 Subject Matter: defence;  personnel management and staff remuneration;  European construction;  Europe
 Date Published: 2005-02-02; 2006-06-13

 2.2.2005 EN Official Journal of the European Union L 29/48 COUNCIL DECISION 2005/81/CFSP of 31 January 2005 extending the mandate of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia-Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 23(2) thereof, Having regard to Council Joint Action 2002/210/CFSP of 11 March 2002 on the European Union Police Mission (1) (EUPM), and in particular Article 4 thereof, Having regard to Council Decision 2004/188/CFSP of 23 February 2004 concerning the appointment of the Head of Mission/Police Commissioner of the EUPM (2), Whereas: (1) On 23 February 2004, the Council adopted Decision 2004/188/CFSP appointing Mr Bartholomew Kevin Carty as Head of Mission/Police Commissioner of the EUPM as of 1 March 2004 for the duration of one year. (2) Decision 2004/188/CFSP expires on 1 March 2005. (3) The Secretary General/High Representative has proposed the extension of the mandate of Mr Bartholomew Kevin Carty as Head of Mission/Police Commissioner of the EUPM until 31 December 2005. (4) The mandate of the Head of Mission/Police Commissioner of the EUPM should therefore be extended, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Mr Bartholomew Kevin Carty as Head of Mission/Police Commissioner of the EUPM is hereby extended until 31 December 2005. Article 2 This Decision shall take effect on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 70, 13.3.2002, p. 1. Joint Action as last amended by Joint Action 2003/188/CFSP (OJ L 73, 19.3.2003, p. 9). (2) OJ L 58, 26.2.2004, p. 27.